
	

114 HR 2163 IH: To amend the Internal Revenue Code of 1986 to extend for one year the deduction of State and local general sales taxes.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2163
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for one year the deduction of State and 
local general sales taxes.
	
	
		1.EXTENSION OF DEDUCTION OF STATE AND LOCAL GENERAL SALES TAXES
 (a)In GeneralSubparagraph (I) of section 164(b)(5) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2016. (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
